DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 3/11/21 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/21 has been entered. The Office action on currently pending claims 1 and 3-12 follows.

Claim Objections

Claim 1 is objected to because of the following informalities: 
Ungrammatical clause in lines 4-5 of claim 1: “a plug (14) which can be couple [sic] with…”.
Applicant’s cooperation is hereby requested in correcting of any remaining errors of which Applicant may become aware in the claims. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US/8, 638, 559 to Barina et al. (Barina).
Regarding claims 1 and 10, Barina disclosed (Fig. 1-4) a cooled electronic circuit board (10) comprising:  a support circuit board (12) equipped with sockets (30) mutually alongside each other for DIMM storage modules (20);  DIMM storage modules (20) each equipped with a plug (26) which can be couple [sic] with one of the sockets (30); two supports / plates (40, 140), having (passed through by) respective channels (42, 142) for the passage of a cooling liquid;  heat diffusers (61, 62, 64, 65) each equipped with two walls / plates (64, 65) each covering a side of one of the storage modules (20) for absorbing heat; thermal conduits (66) which are in thermal contact with plates (64, 65) of the supports, each of the thermal conduits (66) is located between two adjacent sockets (30) (Fig. 1, 4) of the support circuit board (12); wherein a lower face of each of the heat diffusers (of the walls / plates (64, 65)) is in contact with the thermal conduits 
Regarding claim 6, Barina disclosed that heat diffusers (61, 62, 64, 65) are configured in such a way that the space between the electronic components (24) of two adjacent storage modules (20) is occupied by the walls (64, 65) of two of the heat diffusers (61, 62, 64, 65) which are respectively coupled to the adjacent storage modules (20), (Fig. 4).
Regarding claims 7 and 8, Barina disclosed that the heat diffusers (61, 62, 64, 65) are pushed against the thermal conduits (66) (by the first and second compression / threaded means (70, 72)) fixating them to the supports (40, 140) (Fig. 1, 2, 4).
Regarding claim 11, Barina disclosed that the heat diffusers (61, 62, 64, 65) consist of two complementary bodies (64, 65) coupled in such a way as to define between them a cavity housing one of the storage modules (20); the bodies (64, 65) being in thermal contact at least at the longitudinal ends (Fig. 1, 2).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barina alone.
Regarding claim 3, Barina did not disclose that pushing means for compressing the heat diffusers one against another are the wedge-shaped or L-shaped elements.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any desired suitable shape of the pushing means / elements of Barina, including as claimed, in order to achieve desired characteristics of the device while not exceeding targeted production costs, since the rational that a particular shape is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 

Claims 9 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barina in view of US/2014/0192476 to Chainer et al. (Chainer).

Chainer disclosed  a cooled electronic circuit board (Fig. 1 and 2) comprising: a support circuit board (100) equipped with sockets (107, 108) mutually alongside each other for DIMM storage modules (106, 204, 205); heat diffusers (200) each equipped with two walls (Fig. 2) each covering a side of one of the storage modules (204, 205) for absorbing heat; the heat diffusers (200) having side faces / walls (Fig. 2), wherein thermally conductive mats (201, 202) which can be deformed, installed between the walls of two adjacent heat diffusers and/or between the walls and the thermal conduits (203), to form a thermal bridge between them (Fig. 2; par. [0020]).
Examiner Note: similar arrangements with deformable thermally conductive mats (301), (501), (601), and (701) are depicted on Fig. 3, 5, 6A, and 7A, respectively.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Barina by providing thermally conductive mats which can be deformed and installed between the walls of two adjacent heat diffusers and/or between the walls and the thermal conduits, and/or between the heat diffusers and supports, as taught by Chainer, in order to  form a thermal bridge between them, thus greatly improving thermal conduction, heat dissipation, and cooling efficiency (see Abstract, par. [0020], [0021], etc.). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. All of the limitations of claim 4 in combination with all of the limitations of claims 1 and 3, are believed to render the combined subject matter (and claim 5 depending therefrom) allowable over the prior art of record, taken alone or in combination.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive, since claims as amended continue to read on Barina alone or as modified, as explained in body of the rejection above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835